The opinion of the Court was delivered by
Tilghman C. J.
The appeal from the report of the arbitrators, is given by'the 11th section of the “ act regulating arbitrations,” passed 20th March, 1810; and it is expressly provided, “ that no appeal shall be allowed to either party, until the appellant pay all the costs that may have accrued on such suit or action.” When the report on the first rule of reference in this case, was set aside, the Court imposed no terms or condition, with respect to the payment of costs. According to the usual practice, therefore, it was to be understood, that the costs on that rule of reference, were to abide the final event of the suit. Consequently they were *391thrown into the general mass of costs, and it was as much incumbent on the appellant to pay them, as any other costs, previous to the entry of the appeal. We are therefore of opinion, that the appeal was not well entered, and was properly dismissed.
Judgment of the Court of Common Pleas affirmed.